PRESENT: Goodwyn, Mims, McClanahan, Powell, Kelsey, and McCullough, JJ., and Lacy, S.J.

BRIAN WENDALL JORDAN
                                                               OPINION BY
v. Record No. 161527                                JUSTICE STEPHEN R. McCULLOUGH
                                                             February 22, 2018
COMMONWEALTH OF VIRGINIA


                    FROM THE CIRCUIT COURT OF GRAYSON COUNTY
                                 H. Lee Harrell, Judge

        Brian Wendall Jordan, an inmate, filed a petition to change his name. The trial court

denied his petition, and Jordan asks us to reverse this decision. For the reasons stated below, we

affirm the trial court’s decision.

                                         BACKGROUND

        Brian Wendall Jordan was sentenced to a lengthy term of incarceration after he was

convicted of several serious offenses: malicious wounding, robbery, first degree murder,

aggravated malicious wounding, and burglary. A stipulation of facts indicates that, in one

instance, he forced his way into the home of an elderly woman, choked her, and severely beat her

while demanding her money. He also broke into the home of an elderly couple and badly beat

them, again to obtain money. One of his victims died from the heavy blows Jordan inflicted

upon him.

        After undergoing a religious conversion, he filed a petition in the circuit court to change

his name to Abdul-Wakeel Mutawakkil Jordan. He added, however, that “he would not be

hindered from the free exercise of his religion if not allowed to change his name.” The court

found good cause to accept the petition, Code § 8.01-217(D), and ordered the Commonwealth to

respond. The Commonwealth’s Attorneys for both Grayson County and the City of Chesapeake
opposed the petition. ∗ The Commonwealth’s Attorney for the City of Chesapeake opposed the

petition without elaboration. The Commonwealth’s Attorney for Grayson County argued that

granting the name change was likely for a fraudulent purpose, would frustrate a legitimate

law-enforcement purpose, and would infringe on the rights of others.

       At a hearing conducted by using a live two-way video connection, the petitioner testified

and offered written exhibits. Following the hearing, the court found the name change was not

sought for a fraudulent purpose, but observed that “[t]he prism through which the court views the

request of Mr. Jordan is necessarily different because of his extraordinarily heinous convictions.”

The court reasoned as follows.

               The punishment of crime is an elementary purpose of law-
               enforcement. There are four commonly accepted goals of criminal
               punishment: retribution, deterrence, rehabilitation and
               incapacitation. Changing the name of Mr. Jordan frustrates
               retribution, deterrence and incapacitation. He was convicted of
               these heinous crimes under the name Brian Wend[a]ll Jordan and
               his sentence, as rendered by the Circuit Court of the City of
               Norfolk, should be served and concluded under that name.
               Included in this consideration are the victims of his crime, who
               have the right and the security in the knowledge that he is serving
               his apportioned sentence under that name. Someone so dangerous
               should have his identity fixed, certain and intractable not only with
               the Department of Corrections but with all of society. There
               should never be even a hint of confusion as to who this person is.
               Mr. Jordan pointed out in his materials and argument that the
               Department is equipped to handle name changes. That the
               Department can handle an inmate’s name change does not of itself
               satisfy [Code] § 8.01-217(D). A function of his punishment is that
               he bear the convictions in the name they were ordered by the court,
               and that his victims and society have that assurance.




       ∗  The Commonwealth’s Attorney for the City of Chesapeake submitted a response on
behalf of the City of Norfolk because the Norfolk Commonwealth’s Attorney was recused during
the initial prosecution.

                                                2
The court found that the petitioner’s application “frustrates a legitimate law-enforcement

purpose” and thus the provisions of Code § 8.01-217(D) were not satisfied.

       Jordan filed this pro se appeal and we granted it. In accord with the highest traditions of

our profession, counsel volunteered to represent him on a pro bono basis.

                                            ANALYSIS

       We review a circuit court’s denial of an application for a name change under an abuse of

discretion standard. In re Brown, 289 Va. 343, 347, 770 S.E.2d 494, 496 (2015). The statute

treats probationers, persons required to register on the sex offender registry, and inmates

differently from other petitioners. For probationers, persons required to register on the sex

offender registry, and inmates,

               [t]he court . . . may order a change of name if, after receiving and
               considering evidence concerning the circumstances regarding the
               requested change of name, the court determines that the change of
               name (i) would not frustrate a legitimate law-enforcement purpose,
               (ii) is not sought for a fraudulent purpose, and (iii) would not
               otherwise infringe upon the rights of others. Such order shall
               contain written findings stating the court’s basis for granting the
               order.

Code § 8.01-217(D) (emphasis added). For all other applicants,

               the court, shall, unless the evidence shows that the change of name
               is sought for a fraudulent purpose or would otherwise infringe
               upon the rights of others or, in a case involving a minor, that the
               change of name is not in the best interest of the minor, order a
               change of name.

Code § 8.01-217(C) (emphasis added).

       Under subsection (C) of this statute, the court “shall” order a name change unless certain

circumstances are present. Code § 8.01-217(C). For inmates, probationers, and persons required

to register as sex offenders, the statutory language affords far more discretion to the trial court.

Code § 8.01-217(D). It provides that a court “may” grant the petition. Id. “[W]e must assume



                                                  3
that the General Assembly chose, with care, the words it used in enacting the statute, and we are

bound by those words when we apply the statute.” Halifax Corp. v. First Union Nat’l Bank, 262

Va. 91, 100, 546 S.E.2d 696, 702 (2001). When the General Assembly employs a specific word

in one section of a statute, and chooses a different term in another section of the statute, we must

presume the difference in language was intentional. See, e.g., RGR, LLC v. Settle, 288 Va. 260,

295-96, 764 S.E.2d 8, 29 (2014) (“When the General Assembly uses two different terms in the

same act, those terms are presumed to have distinct and different meanings.”) (quoting Industrial

Dev. Auth. of the City of Roanoke v. Board of Supervisors, 263 Va. 349, 353, 559 S.E.2d 621,

623 (2002)). See also Brown v. Commonwealth, 284 Va. 538, 545, 733 S.E.2d 638, 641 (2012)

(“When the General Assembly includes specific language in one statute, but omits that language

from another statute, courts must presume that the exclusion of the language was intentional

because under these circumstances, it is evident that the General Assembly knows how to

include such language in a statute to achieve an intended objective; thus the omission of such

language in another statute represents an unambiguous manifestation of a contrary intention.”)

(alterations and internal quotation marks omitted) (quoting Halifax Corp. v. Wachovia Bank, 268

Va. 641, 654, 604 S.E.2d 403, 408 (2004)).

       For inmates, probationers, and persons required to register as sex offenders, a court must

find as a threshold matter that the name change would not frustrate a legitimate law-enforcement

purpose, is not sought for a fraudulent purpose, and would not otherwise infringe on the rights of

others. Code § 8.01-217(D). If any one of those circumstances is present, the court must deny

the petition. That, however, is only the beginning of the inquiry. Even when those

circumstances are absent, the court is not required to grant the petition - it retains broad

discretion to grant or to deny the petition.




                                                  4
       The parties understandably focus our attention on the question of whether the petition

was properly denied on the basis that it would frustrate a legitimate law-enforcement purpose.

The petitioner offers a narrow definition and contends that his name change would not frustrate a

law-enforcement purpose. For its part, the Commonwealth tenders a broader definition and

submits that the petitioner’s name change was properly denied under such a definition.

       We need not define the term “legitimate law-enforcement purpose” under Code §

8.01-217(D) to resolve this case. Although the trial court cited this provision in its ruling, its

reasoning is broader than the confines of that provision. We cannot say that the basis articulated

by the trial court for denying the petition falls outside the scope of its broad discretion. The

court could conclude that a person who would commit crimes of that gravity and brutality must

retain his given name, for the peace of mind of the victims and the victims’ families and to avoid

any possible future confusion about his identity. Although the petitioner faces a lengthy term of

incarceration, and therefore will not soon return to the communities where he perpetrated his

crimes, he is eligible for possible release upon reaching the age of sixty-five. See Code §

53.1-40.01. We, therefore, find no abuse of discretion under these circumstances.

       We also note, as we observed at the outset of this opinion, that the petitioner expressly

stated that “he would not be hindered from the free exercise of his religion if not allowed to

change his name.” This circumstance also contributes to our conclusion that the trial court

committed no abuse of discretion.

                                          CONCLUSION

       We will affirm the judgment of the trial court.

                                                                                            Affirmed.




                                                  5